Citation Nr: 1421652	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-09 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, including as secondary to the service-connected diabetes mellitus and service-connected peripheral neuropathy of the bilateral lower extremities.


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, denied service connection for a bilateral foot disorder (talonavicular coalition, bilateral enthesopathy of the Achilles tendon insertion, and a foreign body in right foot).

The Veteran's claim was previously before the Board in September 2012, July 2013, and December 2013.  

Finally, the Board notes that the Veteran was previously represented by Puerto Rico Public Advocate for Veterans Affairs, but by a statement signed and dated in January 2011, he explicitly revoked his appointment of this organization as his representative, and has not appointed another representative.  Hence, he is unrepresented in this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's bilateral foot disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to be caused or aggravated by his service-connected disabilities.


CONCLUSION OF LAW

Service connection for a bilateral foot disorder, including as secondary to the service-connected disabilities, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in a March 2008 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection.  The letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The October 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the March 2008 letter meets the VCAA's timing of notice requirement.

Further, the Veteran was medically evaluated in conjunction with his service connection claim in April 2008, October 2012, and August 2013.  Additionally, an addendum opinion was obtained in March 2014.  The Board notes that, in each examination, the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that each of the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions, taken together, are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examinations, the March 2014 addendum VA opinion, and the Veteran's statements.  

In his December 2008 claim for a TDIU rating (which has since been granted), the Veteran reported that he was currently receiving disability benefits from the Social Security Administration (SSA) because of his diabetes and diabetes-related disorder.  VA contacted SSA for these records.  In an October 2012 statement, SSA indicated that these records had been destroyed and were no longer available.  Therefore, the Board does not need to make further attempts to obtain those records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The Board is also satisfied as to substantial compliance with its September 2012, July 2013, and December 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The remands included obtaining the Veteran's SSA records.  In an October 2012 statement, SSA indicated that these records had been destroyed and were no longer available.  The remands also directed the AMC to make another attempt to obtain additional STRs for the Veteran.  This attempt was made in October 2012 and additional records were not obtained.  The remands further directed the AMC to provide the Veteran with VA examinations and medical opinions.   These were obtained in November 2012 and August 2013.  The remands also included obtaining the Veteran's recent VA treatment records.  These records were obtained and associated with his claims file.  Additionally, the remands directed the AMC to ask the Veteran to provide the names and addresses of all medical care providers who have treated him for the disorders on appeal since his separation from the service.  The AMC asked the Veteran for this information and included VA Form 21-4142 (to obtain his authorization) in letters dated in October 2012.  The Veteran did not respond to these letters, and all other previously identified records have been obtained by VA.  Additionally, the December 2013 remand requested an addendum opinion from the August 2013 VA examiner regarding whether the Veteran's bilateral foot condition had been aggravated by his diabetes mellitus, type II.  In March 2014, that opinion was obtained.  Finally, the remands directed the AMC to readjudicate the claim, which was accomplished in the February 2013, August 2013, and March 2014 Supplemental Statements of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran seeks service connection for a bilateral foot disorder, including as secondary to his service-connected disabilities.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

To establish direct service connection, the record must contain:  (1) evidence of a current disorder; (2) evidence of in-service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Direct Service Connection

As noted above, the first element of direct service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  The Veteran has been repeatedly diagnosed with talonavicular coalition, bilateral enthesopathy of the Achilles tendon insertion, and the presence of a foreign object in right foot.  Thus, the Veteran has satisfied the first element of service connection.

Next, direct service connection requires evidence of in-service incurrence or aggravation of an injury or disease.  A review of the Veteran's STRs shows that at his separation examination in June 1970, he denied any problems with his feet and no foot abnormalities were shown in the clinical examination.  

The first post-service indication of any problems with the Veteran's feet, excluding his complaints regarding his peripheral neuropathy of the lower extremities, was in July 2005, when the Veteran complained of pain in his feet, specifically in his left foot.  Then, at his April 2008 and August 2013 VA examinations, he was diagnosed with talonavicular coalition, bilateral enthesopathy of the Achilles tendon insertion, and right dorsal fragment.  These diagnoses were also confirmed by the March 2014 VA examiner in his addendum opinion.  

Finally, as discussed above, the third element of direct service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  The August 2013 VA examiner provided a negative nexus opinion for the Veteran's bilateral foot disability.  He explained that the claimed condition was less likely than not incurred or caused by an in-service injury.  In his rationale, he stated that the "talonavicular coalition, bilateral enthesopathy of the Achilles tendon insertion, and the right dorsal foot fragment is secondary to a traumatic event the Veteran had at a job" as a civilian and is "unrelated to military service."  Specifically, the examiner was referring to a gunshot wound that the Veteran sustained to his right foot while working for Wells Fargo bank. (See April 2008 VA examination.)

Thus, there is no medical evidence that the bilateral foot disability was incurred due to an in-service injury or aggravation, and there is no medical evidence linking his current disability to service.  There is also no credible lay evidence of an in-service event.  The Veteran denied any foot problems on his June 1970 Report of Medical History which was prepared and signed by him.  The Board finds that statements made contemporaneous to service more reliable than recollections made decades after service due to their proximity to service.  Moreover, the Veteran is not competent to provide a medical nexus opinion for reasons detailed below.  In light of the foregoing, the Board finds that the Veteran is not entitled to service connection for a bilateral foot disorder on a direct basis.  

Secondary Service Connection

As noted above, the first element of secondary service connection requires evidence of a current disorder.  The Veteran has satisfied this element.

The second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran has claimed his bilateral foot disorder is related to his Type II diabetes mellitus or peripheral neuropathy of the bilateral lower extremities, both of which are currently service-connected.  Thus, the Veteran has satisfied the second element of secondary service connection.

Finally, the third element of secondary service connection requires nexus evidence establishing a connection between the service-connected disability and the current disorder.  The Veteran's bilateral foot disorder service connection claim was previously remanded in September 2012, July 2013, and December 2013 for VA examinations and medical opinions to determine the etiology of the claimed disability.  After the development required, the Board finds that there is no medical evidence that the Veteran's bilateral foot disability is related, in any way, to his service-connected disabilities.  

At VA examination in April 2008, the examiner provided an opinion as to whether the Veteran's peripheral neuropathy or diabetes mellitus, type II, caused the Veteran's bilateral foot disorder.  The examiner opined that none of the Veteran's foot conditions, including the small metallic fragment at the dorsal aspect of the right foot, his bilateral enthesopathic changes of the calcaneal bone, and talonavicular coalition, were related to the Veteran's diabetes mellitus type II or peripheral neuropathy.  His rationale was that diabetes mellitus type II does not cause any of the conditions from which the Veteran suffers.  

Pursuant to the September 2012 Board remand, the Veteran was provided another VA examination in October 2012 and the examiner opined that his right dorsal foot fragment was not related to the service-connected peripheral neuropathy.  However, his rationale explained only that the fragment wound did not affect the progression of the complications of type II diabetes mellitus that results in peripheral neuropathy.  However, the Veteran underwent another VA examination in August 2013, as instructed by the July 2013 Board remand.  The examiner provided an opinion that the Veteran's bilateral foot disability was not due to or a result of the Veteran's service-connected disabilities.  Specifically, he explained that the bilateral foot disorder has an "unrelated etiology and pathophysiology to the service connected peripheral neuropathy condition."  He went on to state that the bilateral foot disability has "a traumatic etiology and the service connected peripheral neuropathy has a metabolic etiology" that does not affect, aggravate, or cause the bilateral foot disability.    

Finally, the December 2013 remand specifically requested the VA examiner to address whether the Veteran's current bilateral foot disorder was aggravated beyond its natural progression by the service-connected Type II diabetes mellitus.  In a March 2014 addendum, the examiner opined that the condition "which clearly and unmistakably existed prior to service" was not aggravated by an "in-service event, injury, or illness."  In his rationale, he stated that there was "no evidence" at the examination performed in August 2013, in the service treatment records, or in the claims file "of aggravation of the Veteran's bilateral foot disorder by his service-connected diabetes mellitus type II."  The Board recognizes that the examiner stated that the Veteran's bilateral foot disability clearly and unmistakably pre-existed service but this is not a finding relevant to the nexus question before the Board.  Indeed, there is no credible evidence of any foot disorder in service.  The opinion and its underlying rationale are otherwise sufficient for purposes of deciding the claim for service connection.  The peripheral neuropathy affecting the Veteran's lower extremities is due to diabetes mellitus for which service connection is in effect.  Thus, the diabetes mellitus is also of metabolic etiology consistent with the findings noted in the August 2013 examination report.  As noted in the March 2014 addendum, there is no medical evidence of aggravation.  Thus, the diabetes mellitus of metabolic etiology "does not affect, aggravate, or cause the bilateral foot disability."  

Given the above, the Board places great probative value on the VA examinations and opinions, which find that the Veteran's bilateral foot disorder is not caused by or aggravated by his service-connected disabilities.

The Veteran contends that his bilateral foot disability is related to service or service connected disability.  While the Board has considered the Veteran's own statements in support of his claim, he has not demonstrated any specialized knowledge or expertise to indicate that he is capable of rendering a competent medical opinion.  Although lay persons are competent to describe symptoms and provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 425 (2011), the specific issue in this case, the question of whether the Veteran's bilateral foot disability resulted from, or is in any way related to service or his service-connected diabetes mellitus type II or peripheral neuropathy of the bilateral lower extremities, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, the Veteran's statements regarding the etiology of his bilateral foot disability are of no probative value because he is not shown to possess any training or expertise to render a competent opinion as to whether he has a bilateral foot disability as a result of his service or service-connected disabilities, as these are medical determinations that are too complex to be made based on lay observation alone.  Id.

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the claim.  Accordingly, service connection is not warranted for a bilateral foot condition on any basis.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The claim for service connection for a bilateral foot disability, including as secondary to his service-connected disabilities, is denied.



____________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


